PER CURIAM.
This is a petition to review a decision of the Board of Tax Appeals. The tax involved arises out of the same transactions which were before the Circuit Court of Appeals for the Second Circuit in Baker v. Commissioner, 80 F.2d 813, and again in Cable v. Commissioner, 102 F.2d 977, and the questions involved are identical. That court in a careful and well reasoned opinion in the Baker case decided these questions in favor of the Government. We fully agree with its conclusions. Accordingly, upon the authority of its opinion, the decision of the Board of Tax Appeals is affirmed.